Citation Nr: 0738514	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-21 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In July 2007, the veteran appeared before the New York RO for 
a personal hearing.  A transcript is of record.

In October 2007, the veteran provided additional evidence 
directly to the Board without waiver of the RO's initial 
review of this evidence. The additional evidence is 
duplicative of evidence which was already of record and which 
was previously been considered by the RO. Therefore, a 
solicitation of a waiver and/or remand for the RO's initial 
consideration of this evidence is not required. 38 C.F.R. 
§ 20.1304(c) (2007).

During the pendency of this appeal, the RO issued a 
supplemental statement of the case dated in August 2007, 
which granted an increase in the veteran's evaluation from 50 
percent disabling to 70 percent disabling, effective 
September 23, 2004 - the date of receipt of the veteran's 
claim.   Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.	





FINDING OF FACT

The veteran's PTSD is not manifested by symptoms such as 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2004.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  Under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice that an effective date for the award of benefits will 
be assigned if an increased evaluation is awarded. Although 
the RO did not advise the veteran of such information, 
because the claim for an increased evaluation is being 
denied, no effective date will be provided. Proceeding with 
the appeal presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


The Merits of the Claim

The RO granted service connection for PTSD in an August 2002 
rating decision. At that time, a 30 percent evaluation was 
assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411. The 
veteran subsequently applied for an increased rating and in a 
December 2004 rating decision, the veteran's disability 
evaluation was increased to 50 percent.  The veteran appealed 
that decision as he argued the rating evaluation did not 
accurately reflect the severity of his PTSD.  In an August 
2007 supplemental statement of the case, the RO increased the 
veteran's evaluation from 50 percent disabling to 70 percent 
disabling effective September 23, 2004.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411. Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide a 
70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. Id.

GAF scores dated June 2002 to October 2004 GAF ranged from 53 
to 60.  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record includes VA outpatient treatment 
records, private medical records, and lay statements by the 
veteran. When the evidence of record is reviewed in light of 
the schedular criteria set forth above, the Board finds that 
the veteran's disorder is not shown to warrant a higher 
evaluation than 70 percent.

The veteran underwent a VA examination in October 2004 to 
assess the presence and severity of PSTD. The veteran 
reported being married and retired.   The examiner noted the 
veteran's symptoms were of approximately the same intensity 
and frequency as reported in November 2003.  The examiner 
diagnosed the veteran with chronic PTSD and reported there 
were symptoms of sleep disturbance, irritability in his 
marriage, and mildly impaired concentration.   The examiner 
assessed a GAF score of 57.

In October 2005, the veteran was treated by VA for his PTSD, 
during which he stated he continued to have insomnia due to 
nightmares and that "everything" bothered him after 
September 11th.  The veteran reported that he was receiving 
treatment outside the VA and came to VA for documentation on 
how he is feeling because he thought he should receive 
additional non-specific service connection.

The veteran also submitted a July 2007 letter from Thomas Van 
Loan, LMSW, CASAC, who stated that he was treating the 
veteran for PTSD.  The veteran reported symptoms including 
nightmares, difficulty sleeping, intrusive thoughts, a 
pessimistic fatalistic attitude regarding the future, a sad 
or guilty affect, and other signs of depression.

In light of the above rating criteria, the overall evidence 
does not support a schedular evaluation in excess of 70 
percent for the veteran's PTSD. None of the evidence 
illustrates the veteran's PTSD manifests with symptoms such 
as total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. As 
such, the schedular criteria for a 100 percent disability 
rating have not been met.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 70 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 70 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 70 percent for post 
traumatic stress disorder is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


